Russell, C. J.
1. , “ It is very possible that the truth of this ease does not appear in the record, and that it was not brought out on the trial” (Holsenbake v. State, 45 Ga. 43); but the evidence adduced was sufficient to authorize the verdict, and this court has no power to invade the ' province of the jury in passing upon the credibility of testimony.
2. There was no error, for any of the reasons assigned, in any of the grounds of the amendment to the motion for a new trial which required the grant of a new trial; and the verdict being approved by the trial judge, his discretion in refusing a new trial will not be disturbed. Judgment affirmed.

All the Justices concur.

W. G. Parle and Lowrey Stone, for plaintiff in error.
George M. Napier, attorney-general, B. T. Gasiellow, solicitor-general, Seward M. Smith, assistant attorney-general, and Reuben R. Arnold, contra.